DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 95-105 are objected to because of the following informalities:  claim(s) 95-105 lack a claim status such as one of (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).  See MPEP 714; 37 CFR 1.121 (c).  Appropriate correction to (New) is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 86-90, 92, 94-96 and 102-105 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11027991. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 86 is anticipated by claims 1 and 14 of US’991, which contain additional limitations not instantly claimed. The limitations of instant claims 87-90, 92, 94-96 and 102-105 are found within claims 1-22 of US’991.
Claim 91 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11027991 in view of Trela (US 20190023596 A1) as submitted on Applicant's Information Disclosure Statement on 1 September 2021.
US’991 does not explicitly disclose a seacock, however Trela pertains to marine raw water cooling systems ([3]) and is therefore in the same field of endeavor as US’91. Trela discloses a seacock (12; Fig. 1; [36]) at the bottom of the boat.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of US’991 with Trela’s seacock because Trela such allows for the inlet hose to receive the sea water (Trela, [36]).
Claim 93 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11027991 in view of Park (US 20160130165 A1) as submitted on Applicant's Information Disclosure Statement on 1 September 2021.
Park pertains to electrolytic treatment of ballast water (abstract) and is therefore in the same field of endeavor as US’991.  Park discloses wherein a pump sends chlorine dioxide precursor (71; Fig. 1; [90]) to a chlorine dioxide generator (70) which effectively is downstream of the filter and electrolysis unit (10).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of US’991 with Park’s pump positioning since Park has a filter and an electrolysis unit co-located, the filter would keeping cleaning of large solids out of the pump to a minimum.
Claim 97 and 101 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11027991 in view of Kim (KR100663332 B1) as submitted on Applicant's Information Disclosure Statement on 1 September 2021.
Kim discloses the control system is configured to vary a magnitude of the electrical current established between the first and second electrodes in relation to a rate of water flow through the electrolytic cell (“flow rate sensor 22 installed in a piping of a pump for introducing seawater into the ballast tank and sensing an inflow amount of seawater”; p. 5; lines 1-3; “And a current control unit 24 for supplying current to the insoluble electrodes 11 and 12 of the electrolytic sterilization apparatus 10 is connected according to the inflow amount of the seawater output from the flow rate sensor 22”; p. 5, lines 9-11). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of US’991 with Kim’s flow sensor and control system arrangement because Kim teaches that such an arrangement allows for the current to the electrodes to be proportional to the inflow amount (Kim, p. 5, middle).  Kim discloses that the controller deactivates the electrodes when the pump is stopped and/or no flow is occurring (p. 6).
Claim 98-99 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11027991 in view of Fukuzawa (US 20200010344 A1).
In regards to claim(s) 98-99, US’991 does not explicitly disclose that the first flow line is placed in communication with the a biocide incompatible water system, and wherein the control system has an inhibit mode that deactivates the electrode arrangement when the control system detects a water demand, the biocide incompatible water system is a reverse osmosis filtration system.
Fukuzawa pertains to treating ballast water on a ship (abstract) and is therefore in the same field of endeavor as US’991.  Fukuzawa discloses that ballast water process equipment (8; Fig. 1) and water desalination equipment (12; Fig. 1), each with their own valve opening and closing functions, connected to a computer and control system ([52]).  Fukuzawa discloses the ballast water process equipment has a water injection entrance and associated pipe (83; Fig. 10).  Fukuzawa discloses control logic that determines if there is demand for clean water (S251; Fig. 16) from the water desalination equipment, such as reverse osmosis filtration ([80]) from seawater.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of US’991 with Fukuzawa’s combined ballast water and water desalination systems that both use seawater with the appropriately connected valves to fulfill the demand for clean water when it arises (Fukuzawa, [147]).
Claim 100 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11027991 in view of Fukuzawa and in further view of Vento (US 6038993 A).
In regards to claim(s) 100, US’991 in view of Fukuzawa does not explicitly disclose a bait live well.
Vento pertains to boats (abstract) and is therefore in the same field of endeavor as US’991 and Fukuzawa.  Vento discloses a live bait well (14; Fig. 1; abstract) connected to a sea chest (10).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of US’991 in view of Fukuzawa with Vento’s live bait well because when fishing from a boat it is common practice to bring along bait fish in tanks known as live wells (Vento, col. 1, lines 11-13).  Vento’s sea chest fluidically communicates with the sea (col. 2, lines 10-21) and is therefore also an intake.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 91 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 91 recites the limitation "the boat" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending to “the watercraft” as used in instant claim 86.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 86 and 94 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US 3241512 A) in view of Sanko (EP 2394965 A) both as submitted on Applicant's Information Disclosure Statement on 1 September 2021.
In regards to claim(s) 86, Green discloses a biocide generating system for inhibiting bio-fouling within a water system of a watercraft (col. 1, lines 9-20), the water system being configured to draw water from a body of water on which the watercraft is supported (Fig. 3; intake 32; col. 4, lines 9-17), the biocide generating system comprising: an electrode arrangement adapted to be incorporated as part of an electrolytic cell through which the water of the water system flows (col. 3, lines 1-12, anode 21, cathode 22 in the ion generator tank 23 in Fig. 3); and a control system that interfaces with the electrode arrangement, the control system including an electrical power circuit for establishing a flow of electrical current between first and second electrodes of the electrode arrangement to generate a biocide at a concentration suitable for inhibiting growth in the water within the electrolytic cell (col. 3, lines 58-66, col. 5, lines 27-33 and Figs. 1, 3 and 5).
Green does not explicitly disclose wherein the water system directs water through a heat exchanger for cooling refrigerant of an air conditioner or a chiller, and wherein the electrolytic cell is adapted to treat the heat exchanger with biocide carried in the water.
Sanko discloses wherein the water system is directed through a heat exchanger of an air conditioner (para 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Green with Sanko’s treatment apparatus for cooling water/heating water of a heat exchanger because Sanko teaches such in an equivalent purpose for electrolytic water treatment such as ballast water treatment (Sanko, para 1).  Such a modification would provide predictable results since both Green and Sanko both electrolytically treat water.  See MPEP 2141 III (B).
In regards to claim(s) 94, Green discloses an electrolytic cell with a housing (23; Fig. 3) and an inlet (34; Fig. 3) and an outlet (29; Fig. 3).
Claim(s) 87-90, 92, 95-97 and 101 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sanko and in further view of Kim (KR100663332 B1).
In regards to claim(s) 87-90 and 92, Green in view of Sanko does not explicitly disclose a flow sensor for determining the flow rate and adjusting the current based on the flow rate.
Kim pertains to electrolytic sterilization system of ballast water of a ship (abstract) and is therefore in the same field of endeavor as Green.  Kim discloses the control system is configured to vary a magnitude of the electrical current established between the first and second electrodes in relation to a rate of water flow through the electrolytic cell (“flow rate sensor 22 installed in a piping of a pump for introducing seawater into the ballast tank and sensing an inflow amount of seawater”; p. 5; lines 1-3; “And a current control unit 24 for supplying current to the insoluble electrodes 11 and 12 of the electrolytic sterilization apparatus 10 is connected according to the inflow amount of the seawater output from the flow rate sensor 22”; p. 5, lines 9-11). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Green in view of Sanko with Kim’s flow sensor and control system arrangement because Kim teaches that such an arrangement allows for the current to the electrodes to be proportional to the inflow amount (Kim, p. 5, middle).
In regards to claim(s) 88-90 and 92, Kim’s adjustment of the current amount in proportion to the flow rate amount would result in a constant biocide concentration as current applied is proportional to amount of biocide produced, which would necessarily be above a predetermined concentration.
In regards to claim(s) 95-97 and 101, Kim discloses that the controller deactivates the electrodes when the pump is stopped and/or no flow is occurring (p. 6).
Claim(s) 91 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sanko and in further view of Trela (US 20190023596 A1).
In regards to claim(s) 91, Green in view of Sanko does not explicitly disclose a seacock at the water inlet.
Trela pertains to marine raw water cooling systems ([3]) and is therefore in the same field of endeavor as Green. Trela discloses a seacock (12; Fig. 1; [36]) at the bottom of the boat.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Green in view of Sanko with Trela’s seacock because Trela such allows for the inlet hose to receive the sea water (Trela, [36]).
Claim(s) 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sanko and in further view of Park (US 20160130165 A1).
In regards to claim(s) 93, Green discloses a pump (31; Fig. 3), but the pump is before the electrode arrangement.
Park pertains to electrolytic treatment of ballast water (abstract) and is therefore in the same field of endeavor as Green.  Park discloses wherein a pump sends chlorine dioxide precursor (71; Fig. 1; [90]) to a chlorine dioxide generator (70) which effectively is downstream of the filter and electrolysis unit (10).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Green in view of Sanko’s with Park’s pump positioning since Park has a filter and an electrolysis unit co-located, the filter would keeping cleaning of large solids out of the pump to a minimum.
Claim(s) 98-99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sanko and in further view of Fukuzawa.
In regards to claim(s) 98-99, Green in view of Sanko does not explicitly disclose that the first flow line is placed in communication with the a biocide incompatible water system, and wherein the control system has an inhibit mode that deactivates the electrode arrangement when the control system detects a water demand, the biocide incompatible water system is a reverse osmosis filtration system.
Fukuzawa pertains to treating ballast water on a ship (abstract) and is therefore in the same field of endeavor as Green.  Fukuzawa discloses that ballast water process equipment (8; Fig. 1) and water desalination equipment (12; Fig. 1), each with their own valve opening and closing functions, connected to a computer and control system ([52]).  Fukuzawa discloses the ballast water process equipment has a water injection entrance and associated pipe (83; Fig. 10).  Fukuzawa discloses control logic that determines if there is demand for clean water (S251; Fig. 16) from the water desalination equipment, such as reverse osmosis filtration ([80]) from seawater.   It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Green in view of Sanko with Fukuzawa’s combined ballast water and water desalination systems that both use seawater with the appropriately connected valves to fulfill the demand for clean water when it arises (Fukuzawa, [147]).
Claim(s) 100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sanko, in further view of Fukuzawa and in further view of Vento.
In regards to claim(s) 100, Green in view of Sanko and Fukuzawa does not explicitly disclose a bait live well.
Vento pertains to boats (abstract) and is therefore in the same field of endeavor as Green and Fukuzawa.  Vento discloses a live bait well (14; Fig. 1; abstract) connected to a sea chest (10).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Green in view of Sanko and Fukuzawa with Vento’s live bait well because when fishing from a boat it is common practice to bring along bait fish in tanks known as live wells (Vento, col. 1, lines 11-13).  Vento’s sea chest fluidically communicates with the sea (col. 2, lines 10-21) and is therefore also an intake.
Claim(s) 102-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sanko and in further view of Sadler (US 5807473 A) and Park, both as submitted on Applicant's Information Disclosure Statement on 1 September 2021.
In regards to claim(s) 102, Green does not explicitly disclose wherein the cell includes a canister lid and a canister main body to which the canister lid attaches, wherein the canister main body defines a water inlet and a water outlet, wherein the canister main body defines an interior volume in fluid communication with the water inlet and the water outlet, wherein the electrode arrangement is carried with the canister lid and includes interleaved electrode plates coupled to the canister lid, and wherein the electrode plates extend into the interior volume of the canister main body when the canister lid is mounted on the canister main body.
Sadler pertains to electrolytic treatment of water (abstract) and is therefore in the same field of endeavor as Green.  Sadler discloses a canister lid (top flange of Fig. 3) with a canister body attached/mounted (20; Fig. 3; col. 3, line 55 to col. 4, line 6).  Sadler discloses the electrode arrangement is carried by the lid and includes interleaved electrodes (Figs. 2-3; col. 3, lines 55-61), the electrodes extended into the interior of the canister body.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Green in view of Sanko with Sadler’s arrangement because such a configuration is taught in the art.  Such a modification would provide predictable results since both Green and Sadler pertain to flow through electrolytic cells for water treatment.  See MPEP 2141 III (A).
In regards to claim(s) 102, Green discloses an inlet (34; Fig. 3) and an outlet (29; Fig. 3) in connection with the electrolytic cell, however does not explicitly disclose wherein the housing of the cell includes a straining filter.
Park pertains to electrolytic treatment of ballast water (abstract) and is therefore in the same field of endeavor as Green.  Park discloses a removable filter within the housing of the cell (Figs. 2a-2b; paras 39-41).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Green in view of Sanko and Sadler with Park’s filter because Park teaches that such allows for filtering the solids or microorganisms in the range of 50 to 100 µm contained in the ballast water (Park, para 65).
In regards to claim(s) 103, Park discloses the electrolysis unit (12) is located inside the filter element ([40]; Fig. 2a).
In regards to claim(s) 104, Park discloses the filter element has an open region receiving water from the inlet (112; [39]; Fig. 2a)) to pass through the filter media and capture material ([40]-[41]).
Claim(s) 105 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Sadler and in further view of Park.
In regards to claim(s) 105, Green discloses a biocide generating system for inhibiting bio-fouling within a water system of a watercraft (col. 1, lines 9-20), the water system being configured to draw water from a body of water on which the watercraft is supported (Fig. 3; intake 32; col. 4, lines 9-17), the biocide generating system comprising: an electrode arrangement adapted to be incorporated as part of an electrolytic cell through which the water of the water system flows (col. 3, lines 1-12, anode 21, cathode 22 in the ion generator tank 23 in Fig. 3); and a control system that interfaces with the electrode arrangement, the control system including an electrical power circuit for establishing a flow of electrical current between first and second electrodes of the electrode arrangement to generate a biocide at a concentration suitable for inhibiting growth in the water within the electrolytic cell (col. 3, lines 58-66, col. 5, lines 27-33 and Figs. 1, 3 and 5).
In regards to claim(s) 105, Green does not explicitly disclose wherein the cell includes a canister lid and a canister main body to which the canister lid attaches, wherein the canister main body defines a water inlet and a water outlet, wherein the canister main body defines an interior volume in fluid communication with the water inlet and the water outlet, wherein the electrode arrangement is carried with the canister lid and includes interleaved electrode plates coupled to the canister lid, and wherein the electrode plates extend into the interior volume of the canister main body when the canister lid is mounted on the canister main body.
Sadler pertains to electrolytic treatment of water (abstract) and is therefore in the same field of endeavor as Green.  Sadler discloses a canister lid (top flange of Fig. 3) with a canister body attached/mounted (20; Fig. 3; col. 3, line 55 to col. 4, line 6).  Sadler discloses the electrode arrangement is carried by the lid and includes interleaved electrodes (Figs. 2-3; col. 3, lines 55-61), the electrodes extended into the interior of the canister body.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Green with Sadler’s arrangement because such a configuration is taught in the art.  Such a modification would provide predictable results since both Green and Sadler pertain to flow through electrolytic cells for water treatment.  See MPEP 2141 III (A).
In regards to claim(s) 105, Green discloses an inlet (34; Fig. 3) and an outlet (29; Fig. 3) in connection with the electrolytic cell, however does not explicitly disclose wherein the housing of the cell includes a straining filter.
Park pertains to electrolytic treatment of ballast water (abstract) and is therefore in the same field of endeavor as Green.  Park discloses a removable filter within the housing of the cell (Figs. 2a-2b; paras 39-41).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Green in view of Sadler with Park’s filter because Park teaches that such allows for filtering the solids or microorganisms in the range of 50 to 100 µm contained in the ballast water (Park, para 65).  Park discloses the electrolysis unit (12) is located inside the filter element ([40]; Fig. 2a).  Park discloses the filter element has an open region receiving water from the inlet (112; [39]; Fig. 2a)) to pass through the filter media and capture material ([40]-[41]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794